MEMORANDUM **
Petitioner’s motion to extend the deadline to file a response to this court’s April 15, 2008 order to show cause is granted. The Clerk shall file the response received May 14, 2008.
The Board of Immigration Appeals properly found petitioner ineligible for cancellation of removal due to his 1999 conviction for domestic violence under California Penal Code § 273.5(a). See 8 U.S.C. § 1229b(b)(l)(C), incorporating 8 U.S.C. § 1227(a)(2)(E). Petitioner’s contention that he was eligible for cancellation because his conviction is not a crime involving moral turpitude is inapposite.
The questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Respondent’s motion for summary disposition is therefore granted.
Ml other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.